DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed May 26, 021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEPLER et al. U.S Pub. 2014/0205882.
With respect to claims 1 & 2, KEPLER teaches a battery cell comprising a pouch cell housing formed of a first blank of a metal laminated film material  (top portion of 4; claim 2, a length direction of the pouch cell housing corresponds to a length direction of a layer of electrode material (both the length of the pouch and the orientation of the stack are both horizontal; Fig. 1), a width direction of the pouch cell housing corresponds to a width direction of a layer of electrode material (the width of both the pouch and the electrode stack are perpendicular to the page in Fig 1), and a height direction of the pouch cell housing corresponds to a direction perpendicular to a plane defined by the length direction and width direction of the pouch cell housing (the electrode stack fits in the cup formed by 


    PNG
    media_image1.png
    262
    584
    media_image1.png
    Greyscale


KEPLER does not expressly disclose: the dimension of the pouch cell in a direction generally perpendicular to the facing surface of a layer is greater than the sum of the maximum draw depth of the first blank in a direction perpendicular to a surface of the first blank and the maximum draw depth of the second blank in a direction perpendicular to a surface of the second blank (claim 1) or the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) is greater than 0.1 (claim 2). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dimension of the pouch cell in a direction generally perpendicular to the facing surface of a layer being greater than the sum of the maximum draw depth of the first blank in a direction perpendicular to a surface of the first blank and the maximum draw depth of the second blank in a direction claim 1) in the cell of KEPLER, since such  modifications would have involved a mere change in size of the casing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The skilled artisan recognizes that the casing dimensions may be changed corresponding to changing battery stack height and end use application, in order to maximize size efficiency.
With respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) is greater than 0.1 in the cell of KEPLER, since such modifications would have involved a mere change in size of the casing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The skilled artisan recognizes that the casing dimensions may be changed corresponding to changing battery stack height and end use application, in order to maximize size efficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luski et al. U.S Pub. 2013/0337304.
With respect to claims 1 & 2, Luski teaches a battery cell comprising a pouch cell housing formed of a first blank of a metal laminated film material  (top portion of 20; Fig. 3B; each side forms an laminate cup to form a pouch; [0063]) and second blank of a metal laminated film material (top portion of 20; Fig. 3B; each side forms an laminate cup to form a pouch; [0063]), the first blank joined with the second blank to form a hollow compartment (top and bottom portions of 20, form an opening; Fig. 3B), an electrode assembly disposed in the hollow compartment (the opening formed by housing 20 holds and electrolyte stack; Fig. 3B), the electrode assembly including electrode material arranged in layers (the electrodes  and separator are  layered in a stack (12, 14, 16; Fig. 3B and [0007]), each layer including a facing surface that faces a corresponding facing surface of another layer (each layer has opposing surfaces to form the layers. Fig. 3B) the maximum draw depth of the first blank is determined by the imaterial properties of the metal layer of the metal laminated film material of the first blank. and the maximum draw depth of the second blank is determine by the material properties of the metal layer of the second blank (top and bottom portions of 20, form an opening; Fig. 3B). Further concerning claim 2, a length direction of the pouch cell housing corresponds to a length direction of a layer of electrode material (both the length of the pouch and the orientation of the stack are both horizontal; Fig. 3B), a width direction of the pouch cell housing corresponds to a width direction of a layer of electrode material (the width of both the pouch and the electrode stack are perpendicular to the page in Fig. 3B), and a height direction of the pouch cell housing 

    PNG
    media_image2.png
    330
    514
    media_image2.png
    Greyscale


Luski does not expressing disclose: the dimension of the pouch cell in a direction generally perpendicular to the facing surface of a layer is greater than the sum of the maximum draw depth of the first blank in a direction perpendicular to a surface of the first blank and the maximum draw depth of the second blank in a direction perpendicular to a surface of the second blank (claim 1) or the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) is greater than 0.1 (claim 2). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dimension of the pouch cell in a direction generally perpendicular to the facing surface of a layer being greater than the sum of the maximum draw depth of the first blank in a direction perpendicular to a claim 1) in the cell of Luski, since such  modifications would have involved a mere change in size of the casing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The skilled artisan recognizes that the casing dimensions may be changed corresponding to changing battery stack height and end use application, in order to maximize size efficiency.
With respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) is greater than 0.1 in the cell of Luski, since such modifications would have involved a mere change in size of the casing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The skilled artisan recognizes that the casing dimensions may be changed corresponding to changing battery stack height and end use application, in order to maximize size efficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S Pub. 2015/0044547.
With respect to claims 3 & 4, Lee teaches a battery cell comprising: a pouch cell (120a; Fig. 8) housing including a box portion (formed at 123a;Fig. a) that is made of a metal laminated film material  (metal laminated layer 128a; Fig. 8; [0037]) and includes a first sidewall having two pair of opposed sides (first side wall 121a has two opposing sides; Fig. 8). a first open end disposed at one end of the first sidewall (a fitst open end at 124; Fig. 8) and a first closed end at an end of the first sidewall that is opposed to the one end of the first sidewall (closed end at 124 forming the “v shape” with opposing surface 125; Fig. 8), and a lid portion that is made of a second blank of a metal laminated film material (lid potion 122a formed of a laminated metal at 128a; Fig. 8) and includes a second sidewall having two pair of opposed sides (the 122a has two opposing sides; Fig. 8), a second open end disposed at one end of the second sidewall (top lid 122a has a end that is open and may land on 121a; Fig. 8), and a second closed end at aim end of the second sidewall that is opposed to the one end of the second sidewall (125 is the closed in that forms a “v shape” with 124; Fig. 8), the lid portion is disposed in the first open end such that i) lid portion closes the first open end (lid 122a closes the open end; Fig. 8) ii) a surface of the second sidewall faces a portion of a surface of the first sidewall (the side walls face each other at 124 and 125; Fig. 8) and iii) the first open end opens in the same direction as the second open end (the open ends of 121a and 122a both form a mouth to accommodate the electrode assembly 110; Fig. 8), and an electrode assembly disposed in a space defined by the first sidewall (electrode assembly 110 is disposed in a same 123a formed by the side walls of 121a; responding facing surface of another layer (122a and 121a both close to form a pouch where the layer surfaces face each other around the pouch; Fig. 8).

    PNG
    media_image3.png
    403
    342
    media_image3.png
    Greyscale

Lee does not expressly disclose that the dimension of the pouch cell in a direction generally perpendicular to the facing surface of a layer is greater than the sum of the maximum draw depth of the first blank in a direction perpendicular to a surface of the first blank and the maximum draw depth of the second blank in a direction perpendicular to a surface of the second blank (claim 3); wherein a length direction of the pouch cell housing corresponds to a length direction of a layer of electrode material a width direction of the pouch cell housing corresponds to a width direction of a layer of electrode material, and a height direction of the pouch cell housing corresponds to a direction perpendicular to a plane defined by the length direction and width direction of the pouch cell housing, and the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) is greater than 0.1 (claim 4). 
  
With respect to the ratio of (the dimension of the pouch cell housing in the height direction) to (the dimension of the pouch cell housing in one of the length direction and the width direction) being greater than 0.1 (claim 4), it would have been obvious to employ in the pouch of Lee, since such a modification would have involved a mere change in size of the pouch cell housing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722